 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDHarlan#4 Coal Company and United Mine Workersof America.Case 9-CA-6829September18, 1972DECISION AND ORDERBY MEMBERSFANNING,JENKINS,AND KENNEDYUpon a charge filed on February 22, 1972, byUnited Mine Workers of America, herein called theUnion, and duly served on Harlan #4 Coal Compa-ny, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 9, issued a complaint onMarch 29, 1972, against Respondent, alleging thatRespondent had engaged in and was engaging in un-fair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 15,1972, following a Board election in Case 9-RC-8432the Union was duly certified as the exclusive collec-tive-bargaining representative of Respondent's em-ployees in the unit found appropriate;' and that,commencing on or about November 30, 1971, andmore particularly by a written letter to the Union onor about December 10, 1971, and at all times thereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. OnApril 6, 1972, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations of the complaint.On June 8, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 13, 1972, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed, as a responseto Notice To Show Cause, a Motion in Opposition totheGeneral Counsel's Motion for Summary Judg-ment.Pursuant to the provisions of Section 3(b) of the'Official notice is taken of the record in the representation proceeding,Case 9-RC-8432,as the term"record" is defined in Secs. 102.68 and 102.69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTVElectrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Golden AgeBeverageCo.,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164NLRB 378, enfd.397 F.2d 91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.National Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition inresponse to the General Counsel's Motion for Sum-mary Judgment, Respondent contends, in effect, thatthe unit is inappropriate, that the Regional Directorerroneously overruled its objections in the representa-tion case and improperly and unlawfully certified theUnion. The General Counsel contends that since theRespondent is attempting to relitigate issues whichwere or could have been litigated and decided in therepresentation proceeding, and which therefore maynot be relitigated here, he is entitled to SummaryJudgment as a matter of law. We agree.The record in Case 9-RC-8432-reflects that, pur-suant to the Regional Director's Decision and Direc-tion of Election, an election was conducted on May28, 1970, among the production and maintenance em-ployees working at and around the Respondent's coalmines and those of its K.O.K. Coal Company divi-sion.The Union failed to receive a majority and,thereafter, filed timely objections. The Regional Di-rector, on October 7, 1970, issued his SupplementalDecision, Order Directing Hearing, and Notice ofHearing, overruling the Union's Objections 2 and 3and ordering a hearing with respect to Objection 1,which, in substance, alleged that the Respondent in-timidated and coerced its employees with threats ofplant closure and with statements that the Unionwould cause, and had forced, small mines to go outof business. After a hearing, the Hearing Officer, onFebruary 23, 1971, issued his Report on Objections toElection in which he recommended that the electionof May 28, 1970, be set aside. Thereafter, Respondenttimely filed with the Regional Director exceptions tothe Hearing Officer's Report.In his Second Supplemental Decision, Order andDirection of Second Election of March 12, 1971, theRegional Director affirmed the Hearing Officer's rul-ings and directed a second election. Thereafter, theRespondent filed a Request for Review which theBoard, in a telegraphic response, dated April20, 1971,denied as it raised no substantial issues warrantingreview.On May 5, 1971, the Respondent filed a motionto amend the Regional Director's Second Supplemen-talDecision, requesting him (a) to determine a newunit or different collective-bargaining units in thelight of changed conditions and circumstances, in-cluding the closing of one coal mine and the opening199 NLRB No. 15 HARLAN# 4 COAL'COMPANYof another, called K.O.K. Company Coal Mine No. 2and (b) to direct a new date for the Respondent toprovide a list of names and addresses of employeeseligible to vote. Thereafter, on June 22, 1971, the Re-gional Director stayed the second election and direct-ed a hearing on the substantial and material issuesraised by the Respondent's motion with respect to theappropriate bargaining unit and employee eligibilityat the new mine.After a consolidated hearing,2 the Regional Di-rector, on August 5, 1971, issued his Decision, Orderand Amended Direction of Second Election in which,inter alia,the Southern Labor Union was permitted tointervene and have its name placed on the ballot inthe second election directed in Case 9-RC-8432, andthe appropriate unit was amended to describe specifi-cally the three K.O.K. mines.In the election conducted on September 23, 1971,the Union received a majority of the votes cast. TheRespondent, thereafter, filed timely objections to theelection alleging, in substance, that (1) the Union gavethe impression of surveillance of the voters, (2) theUnion made material misrepresentations concerningthe wage freeze, (3) the Union disseminated false in-formation that the Respondent had coerced and in-timidated its employees, and (4) the ballot's provisionfor a "neither" vote was misleading. In his Supple-mental Decision and Certification of RepresentativeofNovember 15, 1971, the Regional Director de-termined that the objections raised no substantial ormaterial issues requiring the election to be set asideand certified the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit.A timely Request for Review of the RegionalDirector's action was filed by the Respondent alleg-ing, in substance, that he erred in overruling the objec-tions and in his unit determination. The Board, in atelegraphic response dated February 2, 1972, deniedthe request as it raised no substantial issues warrant-ing review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding alleg-ing a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have been litigat-ed in a prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorzOn June 21, 1971, the Southern Labor Union, Local No. 325, filed apetition inCase 9-RC-9124seeking to represent a unit of employees at theRespondent's new mine,K 0 K No. 2. This casewas consolidatedfor hear-m7 & with the instantCase 9-RC-8432SeePittsburghPlate Glass Co. v N LR.B,313 U.S. 146, 162 (1941); Rulesand Regulations of the Board,Secs102.67(f) and 102 69(c)105representation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.4 We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is a Tennessee corporation with itsprincipal offices and place of business located at ornear Alva, Kentucky, where it is engaged in coal min-ing operations. During the past 12 months, which isrepresentative period, Respondent sold and shippedcoal valued in excess of $50,000 in interstate com-merce, directly from its coal mining operations inKentucky to points outside the State of Kentucky.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material herein,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America is a labor or-ganization within the meaning of Section 2(5) of theAct.In its answer to the complaint,Respondent claims insufficient informa-tion to either affirm ordeny that the Unionis a labor organization However,this issue was raised and determined in the underlying representation caseand is not litigable herein. In its answer,the Respondent denies refusing tobargain although it admits that on or about November29, 1971, andcontin-uing to date, the Unionhas requested the Respondent to bargainAttachedto theMotion for Summary Judgment are (I) Exh.E, a letter dated December10, 1971, signedby William Conley,president of Respondent to WilliamTurnblazer,president of the Union, replying to the Union's bargaining re-quest ofNovember 29, 1971,and advising that a request for review had beenfiled with the Board and suggesting that theUnion contactthe Respondentagain after the Board had ruled, and (2) Exh H,a letter dated March2, 1972,from Respondent'sPresidentConleytoUnion's President Turnblazer re-plying to theUnion's requestof February4, 1972, to negotiate a contract(Exh. G),and stating that a serious issue exists as to the Union's certificationWe agree with the General Counsel that this correspondence clearly and un-equivocallyshows the Respondent's continuing refusal to honor the Union'srequests to bargain In its response to theNotice To Show Cause, theRespon-dent neither alludes to nor controverts these lettersAccordingly,the truthof the factual allegations of the complaint concerning the refusal to bargainstands admittedby theuncontroverted factual averments in the GeneralCounsel's Motion for Summary Judgment.SeeDavisSales Co,195 NLRBNo. 85. 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Allproduction and maintenance employeesworking in and around the coal mines of the Harlan#4 Coal Company and its K.O.K. No. 1, K.O.K. No.2, and K.O.K. No. 3 division mines located in andaround Alva, Kentucky; but excluding all office cleri-cal employees, professional employees, guards, andsupervisors as defined in the Act.2.The certificationOn September 23, 1971, a majority of the em-ployees of Respondent in said unit, in a secret ballotelection conducted under the supervision of the Re-gional Director for Region 9, designated the Union astheir representative for the purpose of collective bar-gaining with the Respondent. The Union was certifiedas the collective-bargaining representative of the em-ployees in said unit on November 15, 1971, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 29, 1971,and at all times thereafter, the Union has requestedthe Respondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 10, 1971, and contin-uing at all timesthereafter to date, the Respondenthas refused, and continues to refuse, to recognize andbargain with the Union as the exclusive representativefor collective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceDecember 10, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriateunit,and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act,we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit,and, if an understanding is reached, em-bodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;CommerceCompanyd/b/a Lamar Hotel,140 NLRB226, 229,enfd.328 F.2d 600(C.A. 5), cert.denied 379U.S. 817;Burnett ConstructionCompany,149 NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.Harlan #4 Coal Company isan employer en-gaged in commercewithin themeaning of Section 2(6)and (7) of the Act.2.UnitedMine Workersof Americaisa labororganizationwithin themeaning of Section 2(5) of theAct.3.All productionand maintenance employeesworking in and around the coal mines of the Harlan#4 Coal Companyand itsK.O.K. No. 1, K.O.K. No.2, and K.O.K. No. 3 divisionmines located in andaround Alva, Kentucky;but excluding all office cleri-cal employees,professional employees,guards, andsupervisors as definedin the Act,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Since November 15, 1971, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaidappropriateunit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about December10, 1971, HARLAN# 4 COAL COMPANY107and at all times thereafter, to bargain collectively withthe above-named labor organization as the exclusivebargaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read"Posted pursuant to a Judgmentof the United States Court of Appeals enforcing an Order of the NationalLaborRelations Board."APPENDIXORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Harlan#4 Coal Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with United Mine Workers ofAmerica as the exclusive bargaining representative ofits employees in the following appropriate unit:Allproduction and maintenance employeesworking in and around the coal mines of the Harlan#4 Coal Company and its K.O.K. No. 1, K.O.K. No.2, and K.O.K. No. 3 division mines located in andaround Alva, Kentucky; but excluding all office cleri-cal employees, professional employees, guards, andsupervisors as defined' in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand condition of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its place of business and coal minesand division coal mines located in and around Alva,Kentucky, copies of the attached notice marked "Ap-pendix.", Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedMine Workers of America as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agreement.The bargaining unit is:All production and maintenance employ-ees working in and around the coal mines ofthe Harlan #4 Coal Company and its K.O.K.No. 1, K.O.K. No. 2, and K.O.K. No. 3 divi-sion mines located in and around Alva, Ken-tucky;but excluding all office clericalemployees, professional employees, guards,and supervisors as defined in the Act.HARLAN #4 COAL COMPANY(Employer)DatedBy(Representative)(Title) 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defacedAny questions concerning this notice or compli-by anyone.ance with its provisions may be directed to theThis notice must remain posted for 60 consecu-Board's Office, Federal Office Building, Room 2407,tive days from the date of posting and must not be550 Main Street, Cincinnati, Ohio 45202, Telephonealtered, defaced, or covered by any other material.513-684-3686.